Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

________ __ ___ ...... _ ________,___._..____._,_,_,X
JOLEN, INC.,
Petitioner, 19-cv-1296 (PKC)
-against- OPINION
AND ORDER
KUNDAN RICE MILLS, LTD. and KUNDAN
CARE PRODUCTS, LTD.,
Respondents.
________________________ ._ _ _ _____ _X

 

CASTEL, U.S.D.J.

Petitioner Jolen, Inc. (“Jolen”) has brought this petition to confirm a partial
arbitration award (the “Partiai AWard”) issued in New York, NeW York on July 13, 2018, arising
out of a dispute With respondents Kundan Rice Mills, Ltd. and Kundan Care Products, Ltd.
(together, “the Kundan Entities”) under an exclusive trademark agreement (Doc 1.) After the
issuance of the Partial Award but prior to the start of this action, the Kundan Entities initiated ex
parte proceedings in an Indian court seeking to vacate the Partial Award. (Declaration of Jererny

E. Deutsch (“Deutsch Decl.”) 1131 & EX. 8.)

On application of Jolen, this Court entered an Order requiring the Kundan Entities
to show cause Why an injunction ought not issue against them barring them from proceeding With
an action to vacate the Partial Award in the courts of lndia. (Doc 14.) The Kundan Entities have
not appeared in this action. For the reasons explained beloW, Jolen’s motion is granted and an

injunction will issue.

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 2 of 12

BACKGROUND
lolen and Kundan Rice l\/lills, Ltd. entered into an exclusive trademark license

agreement that allowed the Kundan Entities to use Jolen’s mark in exchange for royalties
(Deutsch Decl. WlO-l 1 ; EX. l 113.) The agreement contained an arbitration clause stating:

[a]ny controversy or claim arising out of or relating to this agreement or any

breach or alleged breach thereof shall be finally settled by arbitration in

accordance with rules and conciliations of arbitration of the lnternational

Chamber of Commerce, Paris, France. The Venue of arbitration shall be at

NeW York, NY, USA. The arbitration award shall be final and binding upon
the parties

(ld. Ex. l 1{12.) _ J olen commenced an arbitration under the rules of the Intemational Chamber of
Cornrnerce alleging breaches of the agreement by the Kundan Entities. ln accordance with the
agreement, the arbitration Was conducted in New York under the substantive law of ]ndia with the
law of the place of arbitration (lex arbitri) as New York law. (l_d. Ex. 2 143.) The sole arbitrator,
Who Was selected in accordance with the 2012 lnternational Chamber of Cornmerce Rules, issued
a 34~page Partial Award determining that the Kundan Entities had breached the agreement by
failing to make royalty payments or provide monthly sales reports and that the underlying licensing
agreement had terminated on August 3, 2015. (ld_. Ex. 2 ‘|]l 19.)

ln Septernher 2018, following the Partial Award, the Kundan Entities, both of
which are incorporated in and have principal places of business in lndia (Doc 1 1115-“6), filed suit
in the Honorable High Court for the States of Punj ab and Haryana at Chandigarh seeking to vacate
the Partial Award. (ld. Ex. 8.) The Kundan Entities claim that the award is “arbitrary, unfair,
unreasonable, patently illegal, and contrary to the terms of the Agreement, Fundamental Law of
lndia and the Public Policy of India.” (Ld_. Ex. 8 at 17.) lolen filed suit in this Court to confirm

the arbitration (Doc l), and later brought this motion for an anti-suit injunction (Doc 14.)

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 3 of 12

ANTl-SUIT lNJUNCTION STANDARD

An anti-suit injunction preventing a party from pursuing parallel litigation in a
foreign forum “may be imposed only if: (A) the parties are the same in both matters, and
(B) resolution of the case before the enjoining court is dispositive of the action to be enj oined.”
Paramedics Blectromedicina Comercial. Ltcla. v. GE Med. Svs. Info. Techs.. Ine., 369 F.3d 645,

652 (2d Cir. 2004). When these requirements are met, the Court must then consider

five factors . . . (l) frustration of a policy in the enjoining forum;
(2) [whether] the foreign action would be vexatious ; (3) [Whether the foreign
proceedings present] a threat to the issuing court’s in rem or quasi in rem
jurisdiction; (4) [whether] the proceedings in the other forum prejudice other
equitable considerations; or (5) [whether] adjudication of the same issues in
separate actions would result in delay, inconvenience, expense,
inconsistency, or a race to judgment `

China Trade and Dev. Corn. v. M.V. Choong Yong, 837 F.2d 33, 35 (Zd Cir. l987) (quotation

marks and citation omitted). This is referred to as the China Trade test.

“lt is beyond question that a federal court may enjoin a party before it from pursuing
litigation in a foreign forum. But principles of comity counsel that injunctions restraining foreign
litigation be used sparingly and granted only with care and great restraint.” Paramedics, 369 F.3d

at 652 (quotation marks and citation omitted).

DISCUSSION
l. The Threshold Requirements Are l\/let
The threshold requirements for an anti-suit injunction are that the parties are the

same in both matters and resolution of the case before the enjoining court is likely dispositive of

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 4 of 12

the action to be enjoined l_d. The parties to the proceeding in the courts of lndia are the same
three parties as those present in the current proceeding (Deutsch Decl. Ex. 8 at 7.)

A decision is “dispositive” When it “actually decide[s] the claims raised in the
[foreignj action.” Karaha Bodas Co., L.L.C. v. Perusahaan Pertambangan Minvak Dan Gas Bumi
lie_g@, 500 F.3d lll, l2l (2d Cir. 2007). “Courts in this Circuit have found anti-suit injunctions
appropriate even when the claims in the foreign and domestic actions were not precisely identical,
but Were at least based on the same underlying dispute.” AU New Haven, LLC v. YKK Corp., 15
cv 3411 (GHW)(SN), 2018 WL 2128373, at *3 (S.D.N.Y. May 8, 2018) (internal quotation marks
and citation omitted). Both the petition before this Court and the proceeding pending in the courts
of ]ndia purport to address the validity and enforceability of the Partial Award. (Doc l; Deutsch
Decl. Ex. 8 at 17.) They are based on the same underlying dispute. SG Avipro Fin. Ltd. v.
Cameroon Airlines, 05 cv 655 (LTS)(DFE), 2005 Wl, 1353955, at *3 (S.D.N.Y. June 8, 2005)
(“lrrespective of choice of law, the parties’ dispute as to the validity of the . . . Agreement has been
placed before the courts in both the domestic and foreign forums.”)

lI. The China Trade Factors Weigh in Favor of lniunctive Relief

A. The New York Convention Designates the Country
Wliere an Award l\/lav Be Set Aside

rl`here is a “strong public policy in favor of international 'arbitration” and in favor
of proceedings under the United Nations Convention on the Recognition and Enforcement of
Foreign Arbitral Awards (the “New York Convention”), lune lO, 1958, 2l U.S.T. 2517, 330
U.N.T.S. 38. Karaha Bodas Co., 500 F.3d at 126 (quoting Encvclonaedia Universalis S.A. v.
Encyclonaedia Britannica, Inc., 403 F.3d 85, 90 (2d Cir. 2005)). This policy seeks “to avoid
undermining the twin goals of arbitration, namely, settling disputes efficiently and avoiding long

and expensive litigation.” ld.; g Arciniaga v. Gen. Motors Corp., 460 F.Bd 231, 234 (2d Cir.
_ 4 _

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 5 of 12

2006) (“[l]t is difficult to overstate the strong federal policy in favor of arbitration, and it is a policy
we have often and emphatically applied.” (quotation marks and citation omitted)).

The New York Convention governs the recognition and enforcement of the Partial
Award because although the award was arbitrated in the United States, it “involves entities that
are not U.S. citizens”_ and “has some . . . reasonable relation with” a foreign state. CBF lndustria
de Gusa S/A v. AMCI Holdings1 lne., 850 F.3d 58, 73 (2d Cir. 2017) (internal quotation marks
and citation omitted); § Trina Solar US, lnc. v. JRC-Servs. LLC`, 229 F. Supp. 3d 176, 183
(S.D.N.Y. 2017). Both lndia and the United States are signatories to the New York Convention.
9 U.S.C. §§ 201-08; 368 U.N.T.S. 371 (1960).

The New York Convention designates the countries where an award may be
vacatedl (New York Convention Arts. V(l)(e) & Vl.) linder the New Yorl< Convention, an award
may only he “set aside or suspended by a competent authority of the country in which, or under
the law of which, that award was made.” Yusuf Ahmed Alghanim & Sons v. Tovs “R” Us, lnc.,
126 F.3d 15, 20 (2d Cir. 1997) (quoting New York Convention Art. V(l)(e)). Here, the country
“in whic ” the award was made is New York, New York, United States of Arnerica. (Deutsch
Decl. `Ex. 2 p. 34.)

The law “under which” the award is made for purposes of Article V(l)(e) is the
procedural law of the arbitrationl lnt’l Standard Elec. Corp. v. Bridas Sociedad Anonima Petrolera,
745 F. Supp. 172, 177 (S.D.N.Y. 1990); Am. Constr. Mach. & Equin. Corp. v. Mechanised Constr.
of Pakistan Ltd., 659 F. Supp.r426, 429 (S.D.N.Y. 1987), M<_i, 828 F.2d 117 (2d Cir. 1987); §f_.
Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668 F.3d 724, 731 (D.C. Cir. 2012). “[A]n agreement
specifying the place of the arbitration creates a presumption that the procedural law of that place

applies to the arbitration.” Karaha Bodas Co. v. Perusahaan Minval< Dan Gas Burni Negara, 364

-5_

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 6 of 12

F.3d 274, 291 (5th Cir. 2004). The situation in which the seat of an arbitration is different than
the law under which an award is made has been described as “so rare as to be a dead letter,” Yusuf
Ahrned, 126 F.3d at 21 n.3 (quotation marks omitted), “exceptional, “almost unknown,” or “a
once-in~a-blue-moon set of circumstances,” Karaha Bodas, 364 F.3d at 291 (quotation marks and
footnotes omitted). Here, the Partial Award was made in accordance with the procedural law of
New York, so the country “under the law of whic ” the Partial Award was made is the United
States of Ainerica. (Deutsch Decl. EX. 2 143.)

The United Nations Commission on international Trade Law (“UNCITRAL”),
which works to promote the New York Convention, confirms this understanding The
UNCITRAL Secretariat Guide on the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (New York, 1958) (2016 ed.) (“Guide”), while not an official interpretation of the
treaty, is intended by UNCITRAL to assist courts of signatory countries in arriving at a uniform
interpretation of the l\iew York Convention. (Guide at x-xi.) lt notes as follows:

Although the Conventicn does not provide guidance as to the meaning of the
expression “under the law of which”, with very few exceptions, courts have
generally rejected arguments that these terms referred to the law applicable
to the merits Courts have decided that it referred instead to the procedural
law governing the arbitration, in`the rare situation where the parties have
selected a law to govern the arbitration that is different nom the law of the
place,of arbitration
Guide at 218 (Section Article V(l)(e) 1123).

Countries that fall within Article V(l)(e) are known as states with “primary
jurisdiction.” CBF lndustria, 850 F.3d at 71. All other states that are signatories to the New York
Convention are states of secondary jurisdiction “in which parties can only contest whether that

State should enforce the arbitral award,” after an action for enforcement is brought within their

jurisdiction E. at 70 (internal quotation marks and citation omitted).

_6_

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 7 of 12

The arbitration in this case took place in New York, New York and the procedural
law applicable to the arbitration is New York law. (Dcutsch Decl. Ex. 2 743 and p. 34.) The rules
of the arbitration conformed with the rules cf the International Chamber of Commerce, Paris,
France. (E. Ex. l 1112.1; Ex. 2 1[43.) india does not have primary jurisdiction to decide a vacatur
application or otherwise hear claims that the parties have agreed to arbitrate Allowing the Kundan
Entities to proceed with the lndian action would frustrate public policies encouraging arbitration
and the enforcement of international arbitration law as an efficient means lof settling disputes
Storm LLC v. Telenor Mobile Commc’ns AS, 06 cv 13157 (GEL), 2006 WL 3735657, at 8
(S.D.N.Y. Dec. 15, 2006) (“To the extent that the [foreign] litigation . . . threatens to disrupt the
arbitration process, it would have the effect of frustrating fthe federal policy favoring
arbitration].”).

B. Vexatiousness

The vexatiousness requirement is met where a suit c‘would require parallel
actions . . . to proceed concurrently.” AU New Haven, 2018 WL 2128373, at *3 (internal
quotations and alterations omitted). “Proceedings are apt to be especially vexatious . . . where a
foreign proceeding threatens to undermine a federal judgment.” Karaha Bodas, 500 F.3d at 126.
Though there has been no federal judgment in this case to date, for the reasons explained above,
there is no legitimate jurisdiction over a suit seeking to vitiate the arbitration award in lndia. Any
ruling by the lndian court will threaten to undermine the jurisdiction of this Court to confirm or
enforce the Partial Award pursuant to the New Yorl< Convention and the remainder of the
arbitration proceedings The lndian suit is also vexatious because it was filed ex parte. (Deutsch
Decl. 1131; §§ S£”rmw, 2006 WL 3735657, at *9 (evaluating ex parte nature of proceedings and

timing of suit for vexatious behavior).) lt is also the second such suit hled in lndia seeking an end

_7_

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 8 of 12

run around the parties’ agreement to arbitrate disputes ln 2016, Kundan Care Products, Ltd. filed
a similar ex parte anti-suit injunction action in an lndian court to enjoin the arbitration based on an
alleged amendment to the agreement (Deutsch Decl. 1127 & Ex. 6.) This suit was withdrawn after
the Partiai Award issued. fill 1130 & Ex. 7.) Vexatiousness weighs in favor of granting an anti-
suit injunction here.

C. rl`hreat to the lssuing Court’s Jurisdiction

A threat to this Court’s jurisdiction exists where “a foreign court . . is attempting
to carve out exclusive jurisdiction over the action.” C_hin_a IM, 837 F.2d at 37. There is no
evidence that the lndian court is attempting to do so. In _(Li_n_a frage, the Court held that was no
threat to jurisdiction where the foreign court “hafd] not attempted to enjoin the proceedings in New
York” or “sought to prevent the [S]outhern [D]istrict from exercising its jurisdiction over th[e]
case.” lc_l.; §§e AU New Haven, 2018 WL 2128373, at *4. However, other cases have stated that
where a party brings suit in a foreign forum and “seeks the aid of a foreign proceeding in a ‘blatant
attempt to evade the rightful authority of the forum court,”’ such acts may threaten the issuing
court’s jurisdiction Int’l Euuitv lnvs., lnc. v. Opportunitv Equitv Partners Ltd., 44l F. Supp. 2d
552, 563 (S.D.N.Y. 2006) (quoting Ouaal<; v. Klvnveld Peat Marwick Goerdeler Bedriifsrevisoren,
36l F.3d ll, 20 (lst Cir. 2004)). There is no evidence the lndian court has attempted to interfere
with the proceedings in this Court. However, for the reasons already explained, the courts of lndia
are not a “competent authority” to “set aside or suspend[]” the Partial l Award. (New Yorl<

Convention Arts. V(l)(e) and Vl.) The Kundan Entities’ commencement of the lndian action is

 

Case 1:19-cV-01296-PKC Document 21 _Filed 04/09/19 Page 9 of 12

an attempt to interfere with the Partial Award. This factor weighs slightly in favor of an anti-suit
injunction

D. E_quitable Considerations

Generally, “[pjrinciples of comity weigh heavily in the decision to impose a foreign
anti-suit injunction.” Paramedics, 369 F.3d at 654. The Second Circuit has stated that “comity
concerns under the Convention have no bearing on our consideration of the [f`oreign] proceeding,
which is not a proceeding contemplated by the Convention . . . .” Karaha Bodas, 500 F.3d at 127;
gap Motorola Credit Corn. v. Uzan 388 F.3d 39, 60 (2d Cir. 2004) (“[O]rders of foreign courts are
not entitled to comity if the litigants who procure them have deliberately courted legal
impediments to the enforcement of a federal court’s orders.” (internal quotation marks and citation
omitted)). Comity concerns do not weigh against entry of an anti~suit injunction here.

E. Delay, lnconvenience, Expense, Inconsistencv or a Race to Judgment

Parallel proceedings before this Court and an lndian court creates a risk cf delay,
inconvenience, additional expense, and inconsistent judgments Already, vTolen has experienced
additional inconvenience and expense in pursuing the pending anti-suit injunction Joien has
experienced additional expense by communicating with the arbitrator to require the Kundan
Entities to provide J olen with a copy of the papers filed in the lndian action. (Docs l4~l 8; Deutsch
Decl. 1133-34 & Ex. 4). lt will face immediate additional expense if required to continue to

litigate in lndia and attend a hearing scheduled for April 22, 2019. (I_d. 1135.) This factor weighs

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 10 of 12

in favor of an anti~suit injunction Dandong v. Pinnacle Performance Ltd., 10 cv 8086 (LBS),
zoii.wL 6156743, ar *6 (s.D.N.Y. Dec. 12, 2011).
Ill. Traditional Preliminary injunction Factors Are Met

“Once the . . . court has addressed the propriety of imposing an anti-suit injunction
under the §hi_nz_t M§ test, the . . . court must then make findings on whether it is appropriate to
enter a preliminary injunction here.” in re lvlillenium Seacarriers1 lnc., 458 F.Bd 92, 98 (2d Cir.
2006). The standard test for issuance of a preliminary injunction is met. lolen has demonstrated
irreparable harm because “[t]he specter of inconsistent rulings . . ., constitutes irreparable harm,”
along with the time and expense necessary to re-litigate the claims Keep on Kicl<ing l\/lusic, Ltd.
v. l-libbert, 268 F. Supp. 3d 585, 591 (S.D.N.Y. 2017). As discussed above, there are sufficiently
serious questions going to the merits of the litigation given that lndia is not the appropriate forum
to file a vacatur action of an arbitration award. C_f. Alan Skop, lnc. v. Benjamin Moore1 lnc., 909
F.2d 59, 61 (2d Cir. 1990) (“{C]onfiicting stories between parties can establish a sufficiently
serious question going to the merits . . . .”). And the balance of hardships tips in lolen’s favor
because the parties expressly agreed to arbitrate any disputes (Deutsch Decl. Ex. l ill2), and such
an agreement creates awards that are recognizable and enforceable pursuant to the requirements
of the New York Convention. Allowing the Kundan Entities to proceed with the indian action
would create hardship on l olen by forcing it to litigate in multiple fora and would take time and
additional expense J olen has satisfied the requirements for a preliminary anti-suit inj unction.

injunctive relief “should be narrowly tailored to fit specific legal violations.”
Patsv’s Italian Rest.` Inc, v. Banas, 658 F.Bd 254, 272 (2d Cir. 2011); Rule 65(d), Fed. R. Civ. P.
rfhis is the second time a Kundan entity has instituted proceedings in lndia to stall or otherwise

challenge the power of an arbitrator to issue a decision in this trademark dispute (Deutsch Decl.

_10_

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 11 of 12

1127.) The first attempt lasted for two years before Kundan Care Products, Ltd. voluntarily
withdrew its action. (l_d. 1130; Ex. 7.) The Kundan Entities have been found liable of breach of an
agreement in the Partial Award and have been ordered to cease using lolen’s mark (Q. Ex. 2 ill 19;
Ex.` 3 1122), yet there is evidence that the Kundan Entities continue to infringe on .lolen’s trademark,
(id. Ex. 4.) The arbitration is ongoing, and it is in the parties’ interest and the purposes of
arbitration to facilitate a prompt resolution of this matter without further delay or undue hardship.
Therefore, the Court finds relief requiring the Kundan Entities to dismiss the currently-pending
action in lndia and enjoining the Kundan Entities from bringing future actions attempting to
invalidate or otherwise interfere with the Partial Award appropriate C_f. Patsy’s Brand, lnc. v.
I.O.B. Realty, lnc., 317 F.3d 209, 220 (2d Cir. 2003) (“[A] court can frame an injunction which
will keep a proven infringer safely away from the perimeter of hiture infringement.” (internal
quotation marks and citation omitted)); Amaprop Ltd. v. Indiabulls Fin. Servs. Ltd., 10 cv 1853
(PGG), 2010 WL 1050988, at *10 (granting similar relief). The injunction shall run pending
further order of this Court. lbeto Petrochem. indus Ltd. v. M/T Beffen, 475 F.3d 56, 65 (2d Cir.
2007); Bailey Shipping Ltd. v. Am. Bureau of Shipping, 12 cv 5959 (KPF), 2013 WL 5312540, at
*18 (S.D.N.Y. Sept. 23, 2013).
CONCLUSION

For the foregoing reasons, the motion of lolen, Inc. for an anti-suit injunction (Doc
14) against the Kundan Entities is GR.ANTED and its application for costs and reasonable

attorney’s fees on the motion is DENIED.
lt is hereby ORDERED, ADIUDGED and DECREED that:.

l. Kundan Rice Mills, Ltd. and Kundan Care Products, Ltd., their officers agents,

servants, employees attorneys and other persons in active concert or participation with
- 11 _

 

 

Case 1:19-cV-01296-PKC Document 21 Filed 04/09/19 Page 12 0f_12

any of the foregoing, shall forthwith withdraw any action pending in the Courts of
lndia, including proceedings in the Honorable High Court for the States of Punj ab and
l-laryana at Chandigarh (Kundan Rice Mills Ltd. and another versus J'olen lnc.), and
shall refrain from instituting or participating in any proceedings the object of which, in
whole or in part, is to stay, modify, vacate, set aside or render null, void, not binding
or nonenforceable any portion of the Partial Award issued on or about July 13, 2018
by an arbitrator sitting in the City and State ofNew York, New York County, under the
auspices of the lntemational Chamber of Commerce, International Court ofArbitration.
2. The injunction is effective immediately Within three business days, lolen, lnc. shall

post security in the amount of $3,000. Rule 65(0), Fed. R. Civ. P.

SO ORDERED. /%/

P. train dana
United States District Judge

Dated: New Yorl<, New York
April 9, 20 l 9

§ .'g'l@p.m.

_12_

 

